      Case 2:20-cv-00157 Document 45 Filed on 08/16/21 in TXSD Page 1 of 2




                             UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

THOMAS GABRIEL CAMACHO                      §
                                            §
VS.                                         §       CIVIL ACTION NO. 2:20-cv-00157
                                            §       JURY TRIAL
NUECES COUNTY, TEXAS, and                   §
SHERIFF J.C. HOOPER, in his                 §
Official Capacity                           §
JOHN/JANE DOE #1, Individually              §
ARNOLD CARPENTIER, Individually             §
ZACHARY BROWN, Individually                 §


           DEFENDANT NUECES COUNTY’S SUGGESTION OF DEATH OF
                  PLAINTIFF THOMAS GABRIEL CAMACHO

TO THE HONORABLE UNITED STATES DISTRICT JUDGE DAVID S. MORALES:

       NOW COMES Defendant Nueces County, Texas and suggests upon the record, pursuant

to Federal Rule of Civil Procedure 25(a)(1), the death of plaintiff Thomas Gabriel Camacho during

the pendency of this action. Mr. Camacho passed away on July 27, 2021.

                                                    Respectfully submitted,

                                                    JENNY DORSEY
                                                    NUECES COUNTY ATTORNEY

                                                    /s/ Melissa Vela
                                                    Melissa Vela
                                                    Assistant County Attorney
                                                    Chief of Litigation
                                                    ATTORNEY-IN-CHARGE
                                                    Southern District No. 559035
                                                    State Bar No. 24042089
                                                    melissa.vela@nuecesco.com
                                                    901 Leopard Street, Room 207
                                                    Corpus Christi, Texas 78401
                                                    Telephone: (361) 888-0391
                                                    Facsimile: (361) 888-0577

                                                    ATTORNEYS FOR NUECES COUNTY,
                                                    TEXAS
     Case 2:20-cv-00157 Document 45 Filed on 08/16/21 in TXSD Page 2 of 2




                           NOTICE OF ELECTRONIC FILING

I HEREBY CERTIFY that I submitted electronically for filing a true and correct copy of this
document in accordance with the Electronic Case File System of the Southern District of Texas on
August 16, 2021.

                                                           /s/ Melissa Vela
                                                           MELISSA VELA


                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of this document was served electronically via
CM/ECF on August 16, 2021 as follows:

       Sandra Eastwood
       Law Offices of Sandra Eastwood
       3636 S. Alameda, Suite B197
       Corpus Christi, Texas 78411
       Attorney for Plaintiff


                                                           /s/ Melissa Vela
                                                           MELISSA VELA




                                               2
